Title: From George Washington to Benjamin Tallmadge, 24 October 1780
From: Washington, George
To: Tallmadge, Benjamin


                  
                     
                     Dear Sir
                     Head Quarters Prekaness 24th October 1780
                  
                  I have received your favor of yesterday. Inclosed you have 5
                     Guineas to replace those sent to me.
                  I send by the Bearer a Phial with a small quantity of the stain,
                     of which I have but little. I have nothing further to give you in charge than
                     what was contained in my last. I am Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               